internal_revenue_service p o box cincinnati oh release date release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend y dollar amount b scholarship c school d city x dollar amount uil dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 dated date with a postmark date of date this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships effective date based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request b has been established to help graduates of c whose life goals include earning a college education you award dollar_figurex toward a student’s tuition fees books and other education- related expenses dollar_figurey if the applicant attends a community college letter catalog number 58263t applicants are solicited through the distribution of scholarship information and applications through c’s administration applicants are required to submit a complete application along with the following e proof that the candidate is accepted by an accredited institution_of_higher_education community college or four-year university write a personal essay of -big_number words which informs the screening board about the applicant including but not limited to the following - where the applicant is from and currently lives the applicant’s family the applicant's interests where the applicant plans to attend post-secondary education the applicant’s short-term and long-term life goals and accomplishments and other information the applicant wishes to provide you select grantees on the basis of criteria reasonably related to the purposes of the grant including the merits of the applicant accomplishments of the potential grantee the candidate’s future short-term and long-term college and life goals and plans two letters of recommendation from school personnel or community members and information about the applicant’s financial need for the grant funds e e there is a preliminary screening of all candidates by the screening board which is generally made up of leading professionals from the d area who except for your trustee are not your employees the applicant pool is generally narrowed to approximately six to eight applicants these applicants’ are then discussed among the screening board which makes a final selection once an applicant receives a grant the screening board reviews whether the applicant remains eligible for another grant to be eligible such applicants must be enrolled at an accredited institution_of_higher_education remain in good standing proof of enrollment and grades must be provided from the institution and be actively pursuing a degree neither your employees nor disqualified persons are eligible for grants the group of persons who select recipients are not in a position to derive a private benefit directly or indirectly if certain potential grantees are selected over others the terms and conditions of each grant to an individual are contained in a letter sent to each recipient the recipient is required to communicate his or her acceptance thereof by returning a signed copy of the grant letter to you terms and conditions include e e e specific purpose of the grant duration of the grant total amount of the grant letter catalog number 58263t e e expenses of higher education the grant may be utilized to pay and requirements for grant renewal for the following academic year grantees are expected to pursue a degree in higher education which is consistent with the charitable purposes for which you are organized in each case it is stipulated that a renewal of the grant for any succeeding period is contingent upon evidence of adequate performance at the time of review at your discretion an individual’s grant may be renewed upon the student remaining in good standing with the educational_institution is enrolled at an accredited institution_of_higher_education and is actively pursuing a degree with respect to individual scholarship or fellowship grants you arrange to receive a report of the grantee’s courses taken and grades received in each academic period such a report must be verified by the educational_institution attended by the grantee and is obtained at least once a year you may not consider it necessary to obtain the foregoing reports if the following conditions are met e e e the grant is a scholarship or fellowship subject_to the provisions of sec_117 of the internal_revenue_code and is to be used for study at an educational_institution which normally maintains a regular faculty and curriculum and normally has a regularly organized body of students in attendance at the place where its educational activities are carried on you pay the scholarship or fellowship to the educational_institution the educational_institution agrees to use the grant funds to defray the recipient's expenses or pay funds to the recipient only if he or she is enrolled at the educational_institution and his or her standing at such institution is consistent with the purposes and conditions of the grant one of your professional staff members has the responsibility to follow the progress of the individual grant this responsibility includes reviewing each report submitted by the funded educational_institution or person making a determination as to whether the grant purposes are being or have been fulfilled and looking into any questions requiring further scrutiny or investigation where reports to you or other information including failure to submit reports after a reasonable_time has elapsed from their due_date indicates that all or any part of grant funds are not being used for the purposes of such grant you will initiate an investigation while conducting the investigation you will withhold further payments to the extent possible until you have determined that no part of the grant has been used for improper purposes and any delinquent reports have been submitted letter catalog number 58263t if you determine that any part of a grant has been used for improper purposes you will take all reasonable and appropriate steps to recover diverted grant funds or to insure the restoration of diverted funds and the dedication of other grant funds held by the grantee to the purposes being financed by the grant these steps will include legal action unless such action would in all probability not result in the satisfaction of execution of a judgment if you determine that any part of the grant has been used for improper purposes and the grantee has not previously diverted grant funds to any use not in furtherance of a purpose specified in the grant you will withhold further payments on the particular grant until e e e you have received the grantee’s assurances that future diversions will not occur any delinquent reports have been submitted and you have required the grantee to take extraordinary precaution to prevent future diversions from occurring if you determine that any part of the grant has been used for improper purposes and the grantee has previously diverted grant funds you will withhold further payment until the three conditions of the preceding sentence are met and the diverted funds are in fact recovered or restored you also agree to maintain records that include the following e e e e information used to evaluate the qualification of potential grantees identification of the grantees including any relationship of any grantee to you whether the grantee is a disqualified_person etc the amount and purpose of each grant and all grantee reports and other follow-up data obtained in administering the b basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 catalog number 58263t letter other conditions that apply to this determination e e e e e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination is effective date the date you submitted your request for advance approval of your scholarship program under sec_4945 of the code this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
